Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a polyaspartic composition, classified in C08K5/521.
II. Claims 8-10, drawn to a polyurea/polyurethane composition, classified in C09D175/02.
III. Claims 11-16, drawn to a method of increasing gloss, classified in C08G18/3821.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a polyamine reactant for substrates other than polyisocyanates and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by a process that does not increase 60 degree gloss. 
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used to create materials that do not increase 60 degree gloss or be used as a polyamine reactant for substrates other than polyisocyanates.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There would be a serious search and/or examination burden in examining all of Groups I through III as evidenced by the difference between classification between Groups I through III. Further, different search parameters would be required. For instance, a search of “60 degree gloss” or the relative humidity in which reaction occurs would not result in art applicable toward Groups I or II. Also, a search for “polyisocyanate” or “polyurea” would not necessarily result in art applicable toward Group I.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Richard Bender on 9/15/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 4 is objected to because of the following informalities: the reference to paragraph 92 (“[0092]”) should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a polyaspartic composition that comprises a reaction product of polyamine with Michael addition receptor. As is commonly understood within the art, a “polyaspartic” compound is a derivative structure with aspartic acid base units (HO2C-CH2-CH(NH2)-CO2H) which are commonly made via Michael addition reaction of polyamine with either malonic or fumaric acid/esters. Claim 3 indicates the Michael addition receptor of such a reaction can be “acrylates”. However, an acrylate (H2C=C(H)CO2R) cannot form aspartic acid base units when reacted with polyamine. Accordingly, the scope of the claim is unclear since it is uncertain as to whether Applicant means the polyamine/Michael receptor product to be limited to “polyaspartics” as indicated by claim 1 or if other polyamine/Michael receptor products beyond polyaspartics are encompassed by the claim. If the latter, it appears the term “polyaspartic” is being used in a manner that differs from its plain and ordinary meaning. Since only polyaspartics in the ordinary sense are described as particular embodiments within the specification (Michael addition reaction products of polyamine with either malonic or fumaric acid/esters), the claims are construed as requiring polyaspartics in the ordinary sense in the interest of compact prosecution. 
Claim 4 refers to an average molecular weight of the R groups within the phosphoric acid ester dispersant. It is unclear whether the average molecular weights are supposed to be number average or weight average, which are not necessarily the same for identical substrates. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel (US 2005/0282933 A1).
 Regarding Claims 1 and 5-7, Patel teaches polyaspartic compositions (Abstract; Examples) and describes an embodiment in Example 6 comprising polyaspartic reaction products of polyamine and Michael addition receptor (NH1220, NH1420) 1.88 pbw of Disperbyk 111, and 131.5 pbw titanium dioxide pigment (Table 1; ¶ 36-38). As evidenced by the specification, Disperbyk 111 is a phosphoric acid ester dispersant (see “DISPERSANT F” of Tables I and II and ¶ 61, 53). The amount of dispersant within the Example 1 is equivalent to 1.43 wt% relative to amount of pigment. 
Regarding Claims 2 and 3, the NH1420 of Patel is no different in structure than what would be obtained by reacting diethyl maleate/fumarate with 4,4’-diaminodicyclohexylmethane (¶ 36). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2005/0282933 A1) in view of Haubennestel (U.S. Pat. No. 5,130,463) as evidenced by CAS (Disperbyk 111 Information).
Patel teaches polyaspartic compositions (Abstract; Examples) and describes an embodiment in Example 6 comprising polyaspartic reaction products of polyamine and Michael addition receptor (NH1220, NH1420) 1.88 pbw of Disperbyk 111, and 131.5 pbw titanium dioxide pigment (Table 1; ¶ 36-38). As evidenced by the specification, Disperbyk 111 is a phosphoric acid ester dispersant (see “DISPERSANT F” of Tables I and II and ¶ 61, 53). The amount of dispersant within the Example 1 is equivalent to 1.43 wt% relative to amount of pigment.
Regarding Claim 4, as evidenced by CAS, Disperbyk 111 is a polymeric phosphate with oxirane/caprolactone/valerolactone groups capped with methyl groups, suggesting compounds of the formula of Claim 4 were R is an aliphatic moiety containing carboxylic acid ester and ether oxygen groups. Patel differs from the subject matter claimed in that the particular structural details is not disclosed. Haubennestel describes dispersants of the structure:
    PNG
    media_image1.png
    429
    479
    media_image1.png
    Greyscale
(Abstract). Haubennestel teaches the dispersants are broadly useful in organic/aqueous systems for the purpose of incorporating high percentages of solids while achieving very low viscosity (Col. 2, Lines 19-52). It would have been obvious to one of ordinary skill in the art to utilize the dispersants of Haubennestel within the compositions of Patel because doing so would facilitate the incorporation of a high percentage of solids while achieving low viscosity as taught by Haubennestel. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764